Title: From Thomas Jefferson to John Holmes Freeman, 8 February 1807
From: Jefferson, Thomas
To: Freeman, John Holmes


                                                
                            Sir,
                            Washington, Feb. 8. 07.
                        

                        On the 5th of last month, not having had time to examine our accounts, I wrote to you and inclosed 100 D. on account, since that I have been able to make a statement of them, and inclose it to you. by that the balance appears to be in your favor one hundred and forty dollars three cents, which sum I now enclose to you in bank notes, and ask the favor of a receipt by the return of post, stating that it is in full of the accounts existing between us. you will observe that having recieved from you no vouchers of the paiments made for me, I remain liable to be called on again by the same persons, not knowing in some cases who they are. I will therefore pray you, as soon as you can, to furnish me with all the vouchers you have or can obtain. Accept my  best wishes for yours and Mrs. Freeman’s health.
                        
                            Th: Jefferson
                     
                        
                    